—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as an administrative aide by an agency of the City of New York. The record establishes that claimant’s position required that she maintain her residence *942in New York City and that she moved out of New York City in contravention of this requirement and resigned in lieu of discharge. This evidence provides substantial evidence to support the Board’s finding that claimant was disqualified from receiving unemployment insurance benefits.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.